         Case 1:21-cv-01470-AT-SDA Document 20 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Kelvin Ford,                                                                    9/16/2021
                                 Petitioner,
                                                            1:21-cv-01470 (AT) (SDA)
                     -against-
                                                            ORDER
 Warden W.S. Pliler,

                                 Respondent.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

         The Court is in receipt of Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 1),

Respondent’s response thereto (ECF No. 11), and Petitioner’s reply in further support thereof

(ECF No. 19). Petitioner raises in his reply an argument not identified in his Petition—namely,

that the 2003 incident serving as the basis for the good-conduct-time deduction at issue should

be “expunge[d]” because Petitioner “was never provided a DHO Report” corresponding to that

incident, “in contravention of his due process rights.” (Id. at 2.) The Court hereby grants

Respondent leave to file a surreply, of no more than 10 pages, responding to this argument, if he

so chooses. Any such surreply shall be filed no later than Thursday, September 30, 2021.

SO ORDERED.

Dated:          New York, New York
                September 16, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
